DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application is being examined under the pre-AIA  first to invent provisions
This communication is in response to applicant’s amendment filed on 08/04/2020. Claims 1-20 are canceled. Claims 21-4 and pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Adya et al. (US 2003/0037022) referred to herein after by Adya( filed in IDS 09/08/2020) in view of Copper et.al (US 2003/0172066) referred to herein after by Cooper( filed in IDS 09/08/2020).
Regarding claim 21. Adya discloses  comprising: one or more server devices comprising a memory and at least one processor, the at least one processor configured to gather one or more files stored on an information source client[¶47, in the distributed file system environment illustrated in FIG. 1, a computing device may create or update a file for storage in distributed file system 150, and then communicate the file to another device(s) in distributed file system 150 acting as a directory server]; and 
 store the one or more gathered files in a file repository[¶47, The directory server then stores the file on an appropriate computing device (based on the rules followed by distributed file system 150) and maintains a record of where the file is stored]; and
the file repository storing one or more files corresponding to files stored on the information source client [¶44, The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208, as well as when identifying potentially identical or duplicate files. The client functionality, on the other hand, comes into play when issuing requests by device 200 for files stored (or to be stored) in the distributed file system, as well as generating and forwarding file information for file duplication identification as necessary. ], and [ see FIG 2, File information comparison module], and [¶65] The copying of files to the same computer can be carried out in any of a wide variety of manners.  In one implementation, module 242 forwards a command to one of the computers storing one of the files corresponding to the matching file information to relocate its file to the computer on which the other file corresponding to the matching file information is located…], and [¶8]; and
generate a content index based on content of the one or more gathered files [¶48, File information generation module 220 generates file information for one or more encrypted files 240.  The file information for each file is a semi-unique value based on the data in the file itself (the data may be program instructions, program data, etc.) and/or other characteristics of the file.  The value is a semi-unique value because it is based on the data in the file but is not completely representative of the file. store the content index in a content index repository…Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth.], and [¶¶49-50]; and
 store metadata of the one or more gathered files in a metadata repository [ ¶48, the file information may be a hash value that is based on the data in the file…Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth.  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated 
based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents another 64 bits of the file signature)], and [¶50] ; and
Examiner Note : Cooper also discloses this limitation as: [¶29,  FIG. 4 shows a flowchart of a method for computing a signature for each document.  For each document in the list of documents 205, the method obtains the major terms from the database 206.  For each term (step 401) a standard function (step 402) is used (such as the getHashcode method known from Java) to compute a hash code for the corresponding character string.  The hash codes are added together at step 403 for all terms producing an integer signature for that document.  This signature code is then stored at step 405 back into the database 206]. 
 administer the gathering and storing of the one or more gathered files, the generation and storing of the content index, and the storing of metadata of the one or more gathered files [¶8, According to one aspect, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The based on hashing the object, based on characteristics of the object(Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth., and so forth).  The object information is then transferred to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶9, according to another aspect, a computer operating as a database server computer receives object information for a plurality of objects from a plurality of computers], and [see FIG. 3 and corresponding text for more details], and [¶¶10, 61]; and
receive a search request from a requester for information corresponding to the one or more files stored in the file repository
Even though Ayda discloses this limitation as: [¶44, Computing device 200 is intended to be used in a server less distributed file system, and as such includes modules oriented towards both server functionality and client functionality.  The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208].
However,  Adya does not explicitly discloses and Cooper discloses [ see FIG. 2 and corresponding text for more detail, search index, search engine, ¶1, these teachings relate generally to information retrieval systems and methods and, more specifically, relate to systems and methods for comparing documents one to another.  Even more specifically, these teachings relate to digital libraries of documents, and more particularly relate to the search and retrieval of documents relevant to a query, and to techniques to detect that some of the documents are identical, or very nearly identical.], and [¶¶2, 26-37].
 and in response to receiving the search request, return the information corresponding to the one or more files stored in the file repository to the requester [¶48, The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208, as well as when identifying potentially identical or duplicate files].
Examiner Note: Cooper also discloses this limitation as[ see claim 3, wherein the set of documents is obtained in response to a search query made to a data communications network], and [¶27, FIG. 2 illustrates a workstation 201 where a query can be entered by the user.  The query is sent over a network, such as the network 105, to the search engine 202 that looks up the query word(s) in the search index 204 and returns a list of documents 205.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching Ayda and Cooper in order to for where a query can be entered by the user , then the search engine  that looks up the query word(s) in the search index  and returns a list of documents 205. [Cooper, ¶27].
Regarding claim 22, Adya discloses, wherein the at least one processor is further configured to determine file information from the one or more files stored in the file repository [¶42, FIG. 2 illustrates logical components of an exemplary computing device 200 (also referred to herein as a computer or machine)… Computing device 200 includes a mass storage device 208, a distributed file system interface 210, and various additional modules providing client and/or server functionality.  Computing device 200 also typically includes additional components (e.g., a processor)…], and [see FIG 15 and corresponding text].

Regarding claims 23, Adya discloses, wherein the at least one processor is further configured to employ a sniffing routine to determine file information from the one or more files stored on the information source client as the one or more files are gathered from the information source client for storage in the file repository via a network [Abstract, Potentially identical objects (such as files) across multiple computers are located.  In one embodiment, a computer generates object information for an object stored on the computer.  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶5, detecting duplicate files], and [¶9, according to another aspect, a computer operating as a database server computer receives object information for a plurality of objects from a plurality of computers.  The database server computer compares the received object information to determine whether any of the received object information corresponds to an object that is potentially identical to another object], and [¶44].
Regarding claim 24, Adya discloses, wherein the at least one processor is further configured to: Atty. Dkt. No. 3222.208000H-3 -BORDEN et al. Application No. 16/792,707 process information corresponding to the one or more files stored in the file repository; store, in an index repository, searchable attributes of at least one of content of the one or more files stored in the file repository or metadata of the one or more files stored in the file repository; and wherein the index repository and the metadata repository are coupled to the one or more server devices [ see FIGS 1-2, 5-6 and corresponding text for more detail, ¶¶42-48]. 
Examiner Note: Cooper also discloses this limitation in :[ see FIGS 2, search index(204), search engine(202), list of document( indexing(205),  document collection( indexing) and database of document data(206), see FIG. 4 , for computing the hash code and storing signature in database and database of document data and list of documents, and ¶¶27, 29].
Regarding claim 25, Adya discloses, wherein the at least one processor is further configured to: create an additional copy of each of the one or more files stored in the file repository; and store the additional copy of each of the one or more files stored in the file repository [¶65, The copying of files to the same computer can be carried out in any of a wide variety of manners.  In one implementation, module 242 forwards a command to one of the computers storing one of the files corresponding to the matching file information to relocate its file to the computer on which the other file corresponding to the matching file information is located.  In another implementation, module 242 forwards the matching file information to the computing devices from which the matching file information were received, along with an indication that the match was identified.  The individual computing devices then coordinate with one another to transfer one of the files to the other computing device].
Regarding claim 26 , Adya discloses further comprising a user interface enabling access to a search engine and configured to initiate transmission of the search request for information corresponding to the one or more files stored in the file repository [ see FIG 6, ¶151, Computer environment 600 includes a general-purpose computing device in the form of a computer 602.  Computer 602 can be, for example, any of computing devices 102-108 of FIG. 1, or a computing device 200 of FIG. 2]., and [¶158, a user can enter commands and information into computer 602 via input devices such as a keyboard 634 and a pointing device 636 (e.g., a "mouse")], and [¶44, Computing device 200 is intended to be used in a serverless distributed file when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208].
Examiner Note: Cooper also discloses this limitation as: [ see FIG. 2 and corresponding text for more detail, workstation 201( user query),  search index(204), search engine(202), list of document( indexing(205),  document collection( indexing) and database of document data(206), ¶27, FIG. 2 illustrates a workstation 201 where a query can be entered by the user.  The query is sent over a network, such as the network 105, to the search engine 202 that looks up the query word(s) in the search index 204 and returns a list of documents 205].
Regarding claim 27, Adya discloses, wherein the system includes a back-up system, and wherein the information source client is physically remote from the back-up system[ see FIG.1, for distributed file system, computing devices 102, 106, and 108 ], and [¶2, When a file was needed, the user machine simply requested the file from the server.  In this server-based architecture, the file system is extended to facilitate management of and access to files stored remotely at the storage server over a network], and [see FIG.6, ¶¶160-161, remote computers]. 
Regarding claim 28, this claim is interpreted and rejected for the same rational set forth in claim 21.
Regarding claims 29, and 36 Adya discloses,wherein storing metadata of the one or more gathered files comprises: determining metadata for the one or more gathered files; generating a metadata index for the one or more gathered files, the metadata index being based on the determined metadata for the one or more gathered files; and storing the metadata index in the metadata repository[¶48, the file information may be a hash value that 
Examiner Note : Cooper also discloses this limitation as: [¶29,  FIG. 4 shows a flowchart of a method for computing a signature for each document.  For each document in the list of documents 205, the method obtains the major terms from the database 206.  For each term (step 401) a standard function (step 402) is used (such as the getHashcode method known from Java) to compute a hash code for the corresponding character string.  The hash codes are added together at step 403 for all terms producing an integer signature for that document.  This signature code is then stored at step 405 back into the database 206].
Regarding claims  30, and 37, these claims are  interpreted and rejected for the same rational set forth in claim 23.
Regarding claim 31, and 38, Adya discloses  further comprising indexing file content of the one or more files stored in the file repository[¶47, The directory server then stores the file on an appropriate computing device (based on the rules followed by distributed file system 150) and maintains a record of where the file is stored].
Examiner Note : Cooper also discloses this limitation as: [¶2,  Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be submitted to the search system.  The query represents information needed by the user and is expressed using a query language and syntax defined by the search system.  The search system processes the query using the index data for the database and a suitable similarity ranking algorithm].
Regarding claims 32 and 39, these claims are interpreted and rejected for the same rational set forth in claim 26.
Regarding claims 33 and 40, these claims are interpreted and rejected for the same rational set forth in claim 25.
Regarding claim 34,  Adya discloses further comprising accessing file administration activity associated with the one or more files stored in the file repository
Regarding claim 35, this claim is interpreted and rejected for the same rational set forth in claim 21.
Regarding claim 37, this claim is interpreted and rejected for the same rational set forth in claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson(US5, 452, 447) (Abstract].
Pujare(US2002/0083183) ¶18 Each directory contains list of file name, file number, and the metadata associated with the files in that particular directory]
Aiken(US2003/0120647) [Method and apparatus for indexing document content and                         content comparison with World Wide Web search service]. 
Kaczmarek(US7,441,180[ Computer network file synchronization system and method, Abstract].
Moulton(U2001/0037323)[ Hash file system and method for use in a commonality                         factoring system, abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497